Title: To John Adams from Henry Channing, 10 November 1820
From: Channing, Henry
To: Adams, John


				
					Dear Sir,
					New London, Conn. Novr 10th 1820
				
				I was honoured by your favour of the 2d Inst: in answer to my letter of 26th ult. I cannot refrain from expressing my very great pleasure, in perusing this renewed proof of the wonderful retention of mental powers at this advanced period of life. I should be happy, could I justly think that, though nearly thirty years younger than yourself, I now possessed the memory and powers of mental discrimination, evinced by my venerable correspondent.I should not again trouble you so soon with a line, had I not noticed the reported fact, of which you have been informed respecting Rhode Island.Permit me to observe, that, as I am a native of Newport, and have been ever well acquainted with the political and religious affairs of that State, I regret that reports, utterly unfounded, are prevalent in the neighbouring States, respecting our sister State.You have been informed that in R. Island, public preaching is supported by three or four wealthy men in a parish, who either have, or appear to have a regard for religion, while others avoid payment of any thing.—I beg leave to state what is within my own knowledge, or has been derived from my personal acquaintance with gentlemen in different parts of the State.In Newport are two congregational & one episcopal church, in which the ministers are supported by stated salaries; which are raised by a quit-rent annually upon the pews. The episcopal society is large. The two congregational societies are very small, and united would make one decent congregation. The pews in all these societies are held by the rich & the poor, who in general pay punctually. One of the congregational societies formerly under the care of Dr Samuel Hopkins, (the head of the Hopkinsians) is very poor. They settled a Mr Hitchcock, for the term of five years; which term has lately expired, and Mr Hitchcock has left them. There are in the same town four baptist societies—Two of them large, and by funds & rent of pews, regularly pay their ministers stated salaries. The other two are small & poor & contribute very little.In Providence, Bristol & Waren, the rich & poor hire pews & pay stated salaries. In most of the country towns the inhabitants are baptists. You know, with this sect it is a favourite point, generally, that what is given for the support of public worship must be given freely & not by compulsion. Their preachers are serious men—and some of them study, but generally, in the interior of the State, they work on their farms & derive their principal support from the work of their own hands.—Their ministers in the interior are generally men of a plain education—indeed, according to their practice many of the brethren are speakers; thus they have exhorters and teachers without number.The great error of R. Island is neglecting public schools and academies. I learn there is a powerful effort making in the State, to correct this error.In Providence, the pews in many of their churches were sold very high, subject to an annual quit-rent to raise the salaries of ministers & meet contingencies.—Wherever there is a salary given, it is raised by pews, sometimes, but seldom, by subscription. In all cases, but especially when the pews are leased, the middling & poorer classes pay their proportion, as much as in places where the funds are raised by tax.It has been said & Morse once gave currency to the report in his geography—“that in R. Island, a contract for the support of a minister, cannot be enforced by law.” It is true a society is not known in law, unless specially incorporated; hence they were not known in law as a contracting party: But, within the last forty five years, many societies have received charters—and possess all the rights & are subjected as corporate bodies.—I well recollect, that, when a boy, I heard the conversation of Dr Stiles, at Newport, when his society there obtained a charter, which I saw. I will not trespass further upon your patience. I would only add, in Connecticut, taxes for ecclesiastical purposes have been found very injurious, for fifty years, as producing great disaffection, & have driven hundreds, & even thousand from the congregationalists, which was the established church, previous to the adoption of our present constitution. This has given stability to the Baptists, Episcopalians & Methodists, which are now become very numerous.There has not been an Ecclesiastical tax levied in this town, for about forty years. In a large number of towns, taxes have been discontinued for several years; it being found ruinous to the congregational societies. They have had recourse to rent of pews.I am truly gratified in finding by the late papers, your name among the Electors of President & V. President of U. States.—In this State, the nomination given out by a republican committee, unfortunately was made under improper influence of reciprocity—five of the nine nominated, being members of said committee, and most of them men of no distinction. This gave great dissatisfaction & the meetings through the State, I learn, were attended not by a quarter of the freemen. In some towns having 2 & 300 voters, there were only 20 or 30 votes given.I am, Sir / With great Respect & Attachment / Yr Obliged & Obedt Servt
				
					Henry Channing
				
				
			